Uplate : : ier
AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page lofi —

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
Vv. oe (For Offenses Committed On or After November 1, 1987)

Juan Carlos Pimentel-Campos Case Number: 3:19-mj-24440

David R. Silldorf:

Defendant's Alfprney FE i 1 | wae
te
; ibaa

 

 

REGISTRATION NO. 91664298

 

 

 

 

 

 

 

 

 

THE DEFENDANT: | oo NOV 2 6 2019
pleaded guilty to count(s) 1 of-Complaint
CtER 7
after a plea of not guilty. errr
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
L] The defendant has been found not guilty on count(s) | .
CL] Count(s) dismissed on the motion of the United States.

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of: 4

AT

C] TIME SERVED AD days

 

b Assessment: $10 WAIVED [&l Fine; WAIVED

| Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

Ci Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Tuesday, November 26, 2019
Date of Imposition of Sentence

pois ALR Men WO

DUSM | HONORABLE ROBERT N, BLOCK
UNITED STATES MAGISTRATE JUDGE

 

-Clerk’s Office Copy : 3:19-mj-24440

 

 
